                      UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW HAMPSHIRE


Lamont E. Paige

      v.
                                             Case No. 18-cv-670-SM
FCI Berlin, Warden, et al




                                   ORDER


      After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated December 2, 2019, for the reasons set forth

therein.


                                       ____________________________
                                       Steven J. McAuliffe
                                       United States District Judge

Date: December 17, 2019

cc:   Lamont E. Paige, pro se
      Michael T. McCormack, AUSA
